                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



LORAIN OBOMANU, as Personal
Representative of the Estate of
SABRIE L. ALEXANDER, Deceased,

       Plaintiff,

vs.                                                        Case Nos. 17-11435, 17-13749

MILLICENT WARREN, et al.,                                             HON. AVERN COHN

     Defendants.
_________________________________/

                              ORDER
       GRANTING IN PART DEFENDANTS’ MOTION TO DISMISS (Doc. 126)
                                AND
         DENYING DEFENDANT’S MOTION FOR SANCTIONS (Doc. 136)

       This is a prisoner civil rights case involving a death. Plaintiff Lorain Obomanu, as

personal representative of the estate of Sabrie L. Alexander, is suing multiple

individuals, two health services companies, and unnamed defendants, for a total of

forty-four (44) defendants. Plaintiff asserts federal claims under 42 U.S.C. § 1983 for

deliberate indifference to serious medical needs. In broad terms, plaintiff says that

defendants failed to provide proper care for Alexander’s medical conditions which

ultimately resulted in her death. This is the second case filed by plaintiff regarding

Alexander’s death. The two cases have been consolidated and plaintiff was directed to

file a consolidated amended complaint, referred to as the United Amended Complaint

(UAC). See Doc. 116.

       Before the Court is a motion to dismiss brought by the two health care
companies, Corizon and Valitas, and the following individuals: Drs. Claire Pei, Robert

Lacey, Pu Qin, Audley Mamby, Aryan Taymour, and Physician Assistant Alice Kramer.

(Doc. 126). Also before the Court is the moving defendants’ motion for sanctions.

(Doc. 136).

      For the reasons stated on the record at the hearing on October 24, 2018 as

supplemented here, the motion to dismiss is GRANTED IN PART AND DENIED IN

PART. Count IV, alleging 8th Amendment violations, is DISMISSED as duplicative. The

UAC contains sufficient allegations of wrongdoing against all of the moving defendants

and there is no statute of limitations problem. The motion for sanctions is DENIED.

      SO ORDERED.



                                                S/Avern Cohn
                                                AVERN COHN
                                                UNITED STATES DISTRICT JUDGE

Dated: 10/29/2018
      Detroit, Michigan




                                           2
